Citation Nr: 1751294	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-03 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an undiagnosed illness causing fatigue and muscle aches. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a cervical spine disorder.

7.  Entitlement to service connection for a neurological disorder causing numbness and tingling in the upper and lower extremities, to include as secondary to a lumbar spine disorder and a cervical spine disorder.  

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for obstructive sleep apnea.

10.  Entitlement to service connection for carpal tunnel syndrome.

11.  Entitlement to a rating in excess of 10 percent for residuals of a gunshot wound in the left thigh.

12.  Entitlement to a rating in excess of 10 percent for residuals of a left Achilles tendon repair.

13.  Entitlement to a compensable rating for a left ankle scar.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel

INTRODUCTION

The Veteran served on active duty from January 1985 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a hearing before the Board.  In January 2017, the Veteran withdrew that request in writing.  38 C.F.R. 20.704(e).  

The issues of service connection for a lumbar spine disability, service connection for a cervical spine disability, service connection for a neurological disability secondary to lumbar spine and cervical spine disabilities, service connection for obstructive sleep apnea, service connection for bilateral carpal tunnel syndrome, and service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a rating decision dated in July 2001, the RO denied a claim of service connection for an undiagnosed illness causing fatigue, and muscle aches, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the July 2001, RO denial is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for an undiagnosed illness causing fatigue, and muscle aches, and does not raise a reasonable possibility of substantiating the claim.

3.  By a rating decisions dated in August 1999, July 2001, and May 2003, the RO denied a claim of service connection for lumbar spine disability, and the Veteran did not appeal those determinations, nor was any new and material evidence received within the appeal periods thereafter.  

4.  Evidence added to the record since the May 2003 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disability, and raises a reasonable possibility of substantiating the claim. 

5.  By rating decisions dated in July 2001 and May 2003, the RO denied service connection for cervical spine disability, and the Veteran did not appeal those determinations, nor was any new and material evidence received within the appeal periods thereafter.

6.  Evidence added to the record since the May 2003 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability, and raises a reasonable possibility of substantiating the claim. 

8.  By rating decisions dated in August 1999 and July 2001, the RO denied service connection for hypertension, and the Veteran did not appeal those determinations, nor was any new and material evidence received within the appeal periods thereafter. 

9.  Evidence added to the record since the July 2001 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, and raises a reasonable possibility of substantiating the claim. 

10.  The residuals of a gunshot wound of the left thigh cause moderate impairment to Muscle Group XIV, demonstrated by normal muscle strength, and no evidence of: atrophy of any muscle, limitation of joint motion, any retained metallic bullet fragments embedded in the bone or soft tissue, evidence of debridement, prolonged infection, sloughing of soft parts, a intermuscular scarring, a record of consistent complaint of cardinal signs and symptoms of muscle disability, nor is there evidence of inability to keep up with work requirements.   

11.  Prior to January 5, 2015, the Veteran's left Achilles tendon repair has been manifested by normal range of motion with pain at the end of the motion; there is no additional functional loss due to pain, painful motion, weakness of movement or strength, excess fatigability, incoordination, swelling, atrophy, balance, interference with standing, or additional loss of motion associated with flare-ups or on repetitive use.

12.  Beginning January 5, 2015, the Veteran's left Achilles tendon repair has been manifested by a lack of dorsiflexion, disturbance of movement, interference with standing, weakened movement and strength, and poor balance.

13.  The left ankle scar is stable, superficial, does not cause limited motion, and is less than 144 square inches.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision which denied a claim for service connection for an undiagnosed illness causing fatigue and muscle aches is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has not been received since the July 2001 denial of service connection for an undiagnosed illness causing fatigue and muscle aches.  38 U.S.C. §§ 5108, 7104(b) (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The August 1999, July 2001, and May 2003 rating decisions which denied the claim of service connection for lumbar spine disability are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

4.  New and material evidence has been received since the May 2003 RO denial to reopen a claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C. §§ 5108, 7104(b) (2012); 38 C.F.R. § 3.156(a) (2017).

5.  The July 2001and May 2003 rating decisions which denied service connection for a cervical spine disability are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

6.  New and material evidence has been received since the May 2003 RO denial to reopen a claim of entitlement to service connection for a cervical spine disability.  38 U.S.C. §§ 5108, 7104(b) (2012); 38 C.F.R. § 3.156(a) (2017).

7.  The August 1999 and July 2001 rating decisions which denied service connection for hypertension are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

8.  New and material evidence has been received since the July 2001 RO denial to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C. §§ 5108, 7104(b) (2012); 38 C.F.R. § 3.156(a) (2017).

9.  The criteria for an evaluation in excess of 10 percent for residuals of a gunshot wound in the left thigh have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.103, 3.159, 4.3, 4.10, 4.40, 4.56, 4.73, Diagnostic Codes 5314 (2017).

10.  The criteria for an evaluation in excess of 10 percent for residuals of a left Achilles tendon repair before January 5, 2015, have not been met; however, the criteria for a 20 percent rating beginning January 5, 2015, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.103, 3.159, 4.1, 4.3, 4.10, 4.40, 4.71, Diagnostic Codes 5024, 5271 (2017).

11.  The criteria for a compensable evaluation for a left ankle scar have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §4.118, Diagnostic Codes 7801-7805 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

As a preliminary matter, the Board notes that the Veteran's service connection claims for hypertension and a lumbar spine disability were denied in a January 1995 rating decision.  That rating decision, however, did not include a review of the Veteran's service treatment records.  Subsequent to this rating decision, VA received the service treatment records and, as discussed below, denied the claims in an August 1999 rating decision.  Accordingly, the Board finds the August 1999 rating decision to be the first rating decision to fully adjudicate the Veteran's claims of service connection for hypertension and service connection for a lumbar spine disability.  38 C.F.R. § 3.156

In a similar manner, another rating decision of record is not the final rating decision adjudicating relevant claims.  The Veteran had several claims denied in an August 2000 rating decision.  Within a year, however, the same claims were readjudicated in a July 2001 rating decision to conform with the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A.  Again, the Board finds the July 2001 rating decision to be the relevant rating decision for purposes of this appeal.

Service Connection for a Disability due to an Undiagnosed Illness Causing Fatigue and Muscle Aches

The RO denied the Veteran's claim of service connection for a disability due to an undiagnosed illness causing fatigue and muscle aches (undiagnosed illness) in a July 2001 rating decision, finding that there was no objective evidence of an undiagnosed illness causing the Veteran's complaints of fatigue and aching muscles.  He was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of notification of the decision.  Therefore, the decision is final.   

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).
 
New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold.  The Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id. at 121. The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120. The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  Id.  

The evidence received since the July 2001 denial does not indicate the Veteran suffers from an undiagnosed illness or any other disorder related to service in the Persian Gulf region.  The medical evidence and lay evidence does not show chronic fatigue syndrome, fibromyalgia, or symptoms attributable to an undiagnosed illness.  For instance, the records continue to show joint pain, but this symptom has been attributed to known diagnoses such as degenerative joint disease.  Although medical records may continue to show problems joint pain, none of the new evidence suggests that this problem began during service or are otherwise related to service or attributable to an undiagnosed illness.  Thus, the testimony does not raise a reasonable possibility of substantiating the claim. 

Given the above, the Board finds that the additional evidence associated with the claims file since the June 2001 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for an undiagnosed illness, and does not raise a reasonable possibility of substantiating the claim.  The claim for service connection for an undiagnosed illness is not reopened.

Service Connection for a Lumbar Spine Disability

The RO denied the Veteran's claim of service connection for lumbar spine disability in August 1999, July 2001, and May 2003 rating decisions, finding that there was no current permanent lumbar spine disability related to service.  The Veteran was provided notice of these decisions and his appellate rights but did not appeal the decision or submit new and material evidence within one year of notification of the decisions.  Therefore, the decisions are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

The evidence received since the May 2003 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2017).  For example, the Veteran submitted a statement attributing the lumbar spine disability to a motor vehicle accident in service with pain and other symptoms continuously worsening since that time.  Now, in addition to low back pain, the Veteran has pain radiating to the lower extremities.  This new evidence addresses the reason for the previous denial; that is, a nexus to service, and raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  38 U.S.C.A. § 5108; Shade v Shinseki, 24 Vet. App. 110, 118 (2010).    

Service Connection for a Cervical Spine Disability

The RO denied the Veteran's claim of service connection for a cervical spine disability in a July 2001 rating decision, finding that degenerative disc disease and degenerative joint disease of the cervical spine was not connected to service.  In a May 2003 rating decision, the RO denied service connection for cervical spine disability again finding that it was not caused or aggravated by a service-connected disability.  The Veteran was provided notice of these decisions and his appellate rights, but did not appeal the decision or submit new and material evidence within one year of notification of the decisions.  Therefore, the decisions are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

The evidence received since the May 2003 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2017).  For example, the Veteran submitted a statement attributing the cervical spine disability to a motor vehicle accident in service with pain and other symptoms continuously worsening since that time.  Now, in addition to neck pain, the Veteran has pain radiating to the upper extremities.  This new evidence addresses the reason for the previous denial; that is, a nexus to service, and raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  Accordingly, the claim is reopened and will be considered on the merits.  See Justus and Shade, supra.

Service Connection for Hypertension

The RO denied the Veteran's claim of service connection for hypertension in an August 1999 rating decision, finding that there was no record of hypertension in service.  The RO again denied the Veteran's claim for service connection for hypertension in a July 2001 rating decision, finding that the Veteran did not have hypertension   The Veteran was provided notice of these decisions and his appellate rights, but did not appeal the decisions or submit new and material evidence within one year of notification of the decisions.  Therefore, the decisions are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

The evidence received since the July 2001 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2017).  For example, In July 2005, the Veteran received a definite diagnosis of hypertension and started receiving medication as treatment.  He also reported that he first received treatment for hypertension in 1982.  This new evidence addresses the reason for the previous denial; that is, the existence of hypertension, and raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus and Shade, supra. 

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

GSW Residuals

The Veteran's residuals of a guns shot wound of the left thigh (left thigh disability) is evaluated under Diagnostic Code 5314, as a muscle injury.  The disability is currently rated at 10 percent for a moderate muscle injury.  At all relevant times, the Veteran asserts the disability warrants a higher rating.  

Muscle injuries are evaluated pursuant to the criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 
 
Diagnostic Code 5314 covers an injury to the Muscle Group XIV, the anterior thigh muscle group, which includes the Sartorius, the Rectus Femoris, the Vastus Externus, the Vastus Intermedius, the Vastus Internus, and the Tensor Vaginae Femoris.  The functions of these muscles are extension of the knee; simultaneous flexion of the hip and flexion of the knee; tension of the Fascia Lata and 
Iliotibial (Maissiat's) band, acting with Muscle Group XVII in postural support of body; and acting with hamstrings in synchronizing hip and knee.  38 C.F.R. § 4.73, Diagnostic Code 5314.

Under Diagnostic Code 5314, a 30 percent rating is warranted for moderately severe injury and a 40 percent rating is warranted for severe injury.  Id. 

Muscle injuries are evaluated in accordance with 38 C.F.R. § 4.56.  The pertinent provisions of 38 C.F.R. § 4.56, are as follows:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.

(d) Under diagnostic code 5314, disabilities resulting from muscle injuries shall be classified as moderately severe or severe as follows:

(3) Moderately severe disability of muscles -- (i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

(4) Severe disability of muscles -- (i) Type of injury. Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

In a January 2010, the Veteran underwent a VA examination.  By way of history, the disability occurred in 1987 when a gun accidentally discharged, causing the wound, and followed by fascial repair in 1988.  The lateral quadriceps and tensor fascia lata were affected by a through-and-through high velocity small caliber missile wound.  He was hospitalized for less than a week.  There was no infection or associated bone, nerve, vascular, or tendon injuries.  The Veteran reported it has progressively worsened and takes pain medication with good results.  Besides pain, the Veteran reported, decreased incoordination, weakness, and increased fatigability.  There were no other symptoms or flare-ups.

Upon examination, the VA examiner determined that Muscle Groups XIII and XV were not injured.  Only the rectus femoris, vastus externus, and tensor fasciae latae of Muscle Group XIV were affected, but there was no loss of muscle strength or tissue loss.  Intermuscular scarring occurred at the lateral quadriceps area underneath surgical land wound entry sites.  In terms of comfort, endurance, and strength, the Veteran was able to perform activities of daily living.  The bullet entry site showed a well-healed linear surgical scar over the left lateral mid-thigh 12.0 cm in length and 1.0 cm at the widest point.  Both the entry and exit scars were 3.0 cm in length by 1.0 cm in width.  The scar was not painful, tender to touch, or adherent.  There were no residuals of nerve, vascular, bone, or tendon injuries.  The VA examiner did not find any muscle herniation, loss of deep fascia, or loss of muscle substance.  There was no limitation of joint motion due to muscle disease or injury.  X-rays demonstrated a normal frontal and lateral left femur.  The Veteran was not currently working as a mechanic because of a poor job market.  The disability only affect was a mild effect on exercise and sports.  

In January 2015, the Veteran underwent a general VA examination directed towards his nonservice connected pension.  The examination did not specifically cover the residuals from the left thigh gunshot wound.  In discussing the Veteran's nonservice connected back, however, the examiner noted the Veteran had generalized weakness in the left lower leg in part due to the gunshot wound to the left thigh.  His left ankle disability also contributed.  

The medical records do not show any worsening of the left thigh since the VA examination cited above.

The Veteran has consistently demonstrated normal muscle strength on physical examination.  There is no evidence of atrophy of any muscle in Muscle Group XIV, and there are not any retained metallic bullet fragments embedded in the bone or soft tissue including muscles, tendons, and fascia.  There is no muscle herniation, loss of deep fascia, or loss of muscle substance.  There is no evidence of limitation of joint motion and x-rays were essentially normal.  In terms of comfort, endurance, and strength, the Veteran was able to perform activities of daily living.  Although the gunshot wound is a through and through wound by small high velocity missile, there is no evidence of debridement, prolonged infection, sloughing of soft parts, or intermuscular scarring.  The medical records do not demonstrate a record of consistent complaints of cardinal signs and symptoms of a muscle disability nor is there evidence of inability to keep up with work requirements.  The medical records do not show any ragged, depressed, or adherent scars.

The Board therefore finds the Veteran's residuals of gunshot wound of the left thigh approximate the criteria for a moderate injury to Muscle Group XIV, and do not present a disability picture more nearly approximating a moderately severe or severe injury to muscle group XIV.  Consequently, a disability evaluation in excess of 10 percent for the residuals of a left thigh gunshot wound is not warranted.

The Board has also considered whether a separate compensable rating for scarring resulting from the left thigh gunshot wound is in order.  Scarring is rated under 38 C.F.R. § 4.118.  Under current diagnostic criteria for scars, a compensable rating requires a deep, nonlinear scar that is at least 6 square inches in size, a superficial nonlinear scar of at least 144 square inches, or a scar that is unstable or painful.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804. The Veteran's scars are not shown to be unstable or painful, and are less than 144 square inches in size.  As such, the scars are not of the size and/or severity to warrant separate compensable rating.

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).   In this case, the Veteran has stated he has discomfort with an increase in physical activity.  The Veteran's statements were considered, but do not approximate the signs and symptoms of a moderately severe or severe gunshot wound of the left thigh.  

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2017).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Achilles Tendon Disability

The Veteran's disability is rated under Diagnostic Code 5024 (Tenosynovitis), which is rated on the limitation of the motion of the affected part.  In this case, the affected part is the Veteran's left ankle/foot.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Moderate limitation of the ankle is assigned a 10 percent rating and marked limitation of the ankle is assigned a 20 percent rating.  Diagnostic Code 5271.  The rating schedule does not define the terms "moderate" and "marked."  Rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.  

In a January 2010, the Veteran underwent a VA examination of the left ankle for the residuals of the left Achilles tendon surgical repair.  The Veteran reported the disability has progressively worsened.  He reported pain with good results from pain medication.  The Veteran had left dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  He did not experience pain in dorsiflexion but had pain at 45 degrees in plantar flexion affecting the entire left ankle area.  The Veteran was not currently working as a mechanic because of a poor job market.  The disability had only a mild effect on exercise and sports.  There was no effect on usual daily activities such as chores, recreation, and traveling, bathing, and dressing, etc.

On January 15, 2015, the Veteran underwent a general VA examination directed towards his nonservice connected pension.  The examination covered his left ankle disability, which now included degenerative joint disease of the left ankle.  Since his initial injury in service, the Veteran has had increasing pain.  Besides the residuals from the repair surgery for his left Achilles tendon, the Veteran also suffered from gouty arthritis of the left ankle and the left foot that developed in 2012.  He has pain on standing, but it is not clear from the report of this is related to the left ankle or another joint.  The Veteran asserted the left Achilles tendon disability was one of his medical conditions that prevented him from working.  

Upon examination, the Veteran had an abnormal gait taking short painful steps with the left foot and ankle.  The VA examiner attributed the gait to both the repaired Achilles tendon and L-5 neuropathy.  He used a cane to support the left lower extremity and had trouble with steps and hills even with the cane.  The right ankle had plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  The left ankle also had plantar flexion to 45 degrees and dorsiflexion to 0 degrees.  There was no change after repetitive testing.  Pain was noted in weight-bearing but not non-weightbearing.  The left Achilles tendon was tender just above the calcaneus bone.  There was no functional loss to the right ankle but the left ankle had less movement, pain on movement, disturbance of movement, interference with standing and weakened movement.  Otherwise, there were no other contributing factors to functional loss.  During a flare-up, the VA examiner determined that the Veteran suffered from additional pain, but no loss in the range of motion or fatigue.  Muscle strength was decreased to 4/5 as compared to 5/5 in the right ankle, but radiculopathy from the lumbar spine may have been contributing to the weakness.  There was no ankylosis or instability of the ankle.  The Veteran did not have or ever had shin splints, stress fractures, malunion of the calcaneous or taus, or a talectomy.  The Veteran had poor balance and moderately impaired walking especially on uneven surfaces, hills, and steps.  

The medical records do not show any worsening of left ankle since the VA examination cited above.

Based on the above evidence, the Board finds that the Veteran's left ankle disability should be rated at all relevant times before January 2015 as 10 percent disabling.  Although he had normal range of motion, the Veteran had painful motion of the left ankle and therefore meets the criteria for a 10 percent rating.  38 C.F.R. § 4.59; Burton v. Shinseki, 21 Vet App. 1 (2011).  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell, 25 Vet. App. 32, 43.  Although the Veteran had ankle tenderness, pain, and swelling, he did not have abnormal muscle strength, laxity, ankylosis, or stress fractures, malalignment, inversion, or eversion.

As clinical examination revealed pain on motion, the rating in fact compensates the Veteran for his functional loss due to his ankle pain.  There is no objective evidence to demonstrate that pain on use or during flare-ups results in additional functional limitation to the extent that under Diagnostic Code 5271 the disability symptoms and manifestations have been shown to more nearly approximate the disability picture of marked limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, 8 Vet. App. 202, 206-07.

The medical evidence does not demonstrate, and the Veteran has not asserted, that the left ankle disability is productive of ankylosis, malunion, or astragalectomy.  As such, Diagnostic Codes, 5272, 5273, and 5274 are not applicable.  As such, the Board finds the Veteran's ankle disability should be rated by his limitation of motion under Diagnostic Code 5271.  Furthermore, as noted above, a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).   In this case the Veteran has stated he has pain and discomfort.  The Veteran's statements were considered, but the Board finds they do not support a finding of signs and symptoms of marked limitation of the ankle.

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a rating higher than 10 percent before January 5, 2015, is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2017).  

The January 2015 examination, however, demonstrated that the Veteran did not have any dorsiflexion.  He also had disturbance of movement, interference with standing, and weakened movement.  Muscle strength was decreased to 4/5.  The Veteran had poor balance and moderately impaired walking especially on uneven surfaces, hills, and steps.  Taken as a whole, the Board finds that by January 5, 2015, the disability symptoms and manifestations present additional functional limitation that more nearly approximate the disability picture of marked limitation of motion for a 20 percent rating.  This is the highest schedular rating allowed under the General Rating Formula for a higher rating.  See 38 C.F.R. § 4.97.  Thus, a higher schedular rating is not warranted for this period.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Scar, Left Ankle

The Veteran's left ankle scar is evaluated as noncompensable under Diagnostic Code 7802.  Scars are covered under Diagnostic Codes 7801-7805.  The Board notes Diagnostic Code 7800 concerns scars, but only to scars of the head, face, or neck.  

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  

Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage 38 C.F.R. § 4.118.  The Board observes Note (2) does not apply to the Veteran's disability as it applies to multiple qualifying scars, or a single qualifying scar affecting more than one extremity or area.  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  The Board observes Note (2) does not apply to the Veteran's disability as it applies to multiple qualifying scars, or a single qualifying scar affecting more than one extremity or area.   

Diagnostic Code 7804 provides a 10 percent rating for superficial unstable scars.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling. Three or more scars that are unstable or painful are rated 20 percent disabling. Five or more scars that are unstable or painful are 30 percent disabling. Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7891, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  The Board observes Note (2) does not apply to the Veteran's disability as it applies to multiple qualifying scars, or a single qualifying scar affecting more than one extremity or area.  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118.

In a January 2010, the Veteran underwent a VA examination.  The scar measured linear 7.0 cm in length and 1.0 cm in width, located over media ankle area just behind medial malleolus.  There was no skin breakdown or reports of pain.  The scar was not disfiguring, and posed no functional limitations although the Veteran reported pain on direct pressure and during left ankle plantar flexion.  The examiner also determined that there was no inflammation, edema, or keloid formation, and had no other disabling effects.

In January 2015, the Veteran underwent a general VA examination directed towards his nonservice connected pension.  The examination covered his left ankle disability.  He had a 7 cm in length by 1 cm in width vertical scar on the left medial posterior ankle.  The scar was not painful or unstable.  

There is no medical evidence establishing the Veteran has superficial unstable scars, deep scars, or that cause limited motion other than the limitation of motion already considered for his service-connected residuals of left Achilles tendon repair.  Instead, the most probative evidence of record shows that the left ankle scar is stable, superficial, and does not cause limited motion.  Under Diagnostic Code 7802, the minimum for a compensable scar, 10 percent, is 144 square inches (929 sq. cm.).  Here, the Veteran's scar is 7 cm by 1 cm and does not meet the schedular criteria for a compensable rating for a scar disability.  Finally, the medical evidence or lay evidence does not establish any other disabling effects of his ankle scar.

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau and Layno, supra.  The Veteran's statements have not indicated has signs and symptoms of an unstable scar or a scar that causes limited motion.  

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a compensable rating, a compensable rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2017).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

New and material evidence not having been received, the claim for service connection for an undiagnosed illness causing fatigue and muscle aches is not reopened.

New and material evidence having been received, the claim for service connection for a lumbar spine disability is reopened, and to this extent the appeal is granted.

New and material evidence having been received, the claim for service connection for cervical spine disability is reopened, and to this extent the appeal is granted.

New and material evidence having been received, the claim for service connection for hypertension is reopened, and to this extent the appeal is granted.

Entitlement to a rating in excess of 10 percent for residuals of a gunshot wound of the left thigh is denied.  

Entitlement to a rating in excess of 10 percent for residuals of a left Achilles tendon repair before January 5, 2015, is denied; however, a 20 percent rating beginning January 5, 2015, is granted.

Entitlement to a compensable rating for residuals of a left ankle scar is denied


REMAND

The Board has determined that the Veteran should receive a VA examination for his reopened claims for service connection for a lumbar spine disability, a cervical spine disability, and hypertension, as well as his service connection claims for neurological disability of the upper and lower extremities, obstructive sleep apnea, and bilateral carpal tunnel syndrome.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the relationship to service.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from July 2015 to the present.  All attempts to obtain these records should be documented in the file.  

2.  Provide the Veteran with a VA spine examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to determine whether the Veteran has a lumbar and/or cervical spine disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is related to service.

If objective manifestations of a neurological disability of either or both upper extremities or lower extremities is demonstrated, and for or each lumbar spine disability or cervical spine disability related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any neurological disability was caused by or aggravated by the Veteran's service connected lumbar spine disability or cervical spine disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.  The examiner should explain the reasons for the opinions provided. If the examiner cannot provide an opinion without resorting to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e., lack of records, limits of medical knowledge, etc.).

3.  Provide the Veteran with a VA hypertension examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to determine whether the Veteran's hypertension is at least as likely as not (50 percent probability or more) that the disability began in service or is related to service.

A complete rationale for any opinion offered should be provided.

4.  Provide the Veteran with a VA sleep disorder examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to determine whether the Veteran has a sleep disorder, such as sleep apnea, and if so, is at least as likely as not (50 percent probability or more) that the disability began in service or is related to service.

A complete rationale for any opinion offered should be provided.

5.  Provide the Veteran with a VA hand and wrist examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to determine whether the Veteran has carpal tunnel syndrome.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is related to service.

A complete rationale for any opinion offered should be provided.

6.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


